PER CURIAM
The plaintiff seeks to enjoin these various defendants from collecting certain asssessments in connection with improvements installed in and about land owned by the plaintiff. In the brief of counsel for Euclid Village it is pointed out that it is nowhere alleged in the petition that the plaintiff had made objection to the Village Council against the assessments. Authorities are cited, to the effect that the filing of such objections is a prerequisite to any equitable relief sought in the court.
Bashore vs. Brown, 108 OS., page 18.
Cuyahoga Falls vs. Beck, 110 OS. 82.
A perusal of the petition in its entirety discloses that it is claimed by the plaintiff that the assessments were sought in connection with the installing of certain sewers on the land of the plaintiff; that certain pipes were installed, but no outlet was provided. In effect the petition alleges that no sewer at all was constructed. In other words, that the improvement for which the assessments are claimed was never installed. It goes beyond the claim that the assessments were not commensurate with the benefits conferred. It alleges in substance that no improvement whatever was installed. This, in our opinion, states a cause of action.
The objection to the introduction of any evidence is, therefore, overruled.
Vickery, PJ., Levine and Sullivan, JJ., concur.